
	

114 S1105 IS: To amend title 38, United States Code, to authorize per diem payments under comprehensive service programs for homeless veterans to furnish care to dependents of homeless veterans, and for other purposes.
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 1105
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. Heller (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize per diem payments under comprehensive service
			 programs for homeless veterans to furnish care to dependents of homeless
			 veterans, and for other purposes.
	
	
		1.Authorization of per diem
			 payments for furnishing care to dependents of certain homeless
 veteransSection 2012(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:
			
 (4)Services for which a recipient of a grant under section 2011 of this title (or an entity described in paragraph (1)) may receive per diem payments under this subsection may include furnishing care for a dependent of a homeless veteran who is under the care of such homeless veteran while such homeless veteran receives services from the grant recipient (or entity).
				.
		
